DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 — 10, 16, 23, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 6,517,457 B2 to Schempf et al. (hereinafter referred to as Schempf).

Regarding claims 1 — 10, 16, 23, 27 and 28 Schempf discloses a crawler vehicle comprising:
	[Claim 1] a first chassis (second pivotable body element 14; Fig.17);
	a powerpack (Fig. 19b; Col. 5, Lines 1 — 8) disposed in the first chassis (Fig.19b; Col.5, Lines1 — 8);
	a first sprocket set (Fig. 19b and 22) rotatably coupled to the first chassis and connected to the powerpack to drive the first sprocket set along a direction of travel (Fig. 19b and 22);
	a first fulcrum (steering mechanism 50) pivotally coupled to the first chassis along the direction of travel (Fig.19b);
	a first idler set (third pivotable body element 20) coupled to the first fulcrum (Fig. 19b); and
	a first crawler track (continuous belt element 18) comprising a plurality of slats (plates 56) linked end to end to form a continuous track, each slat being pivotally coupled to its neighboring slats to permit horizontal and vertical movement therebetween for providing two degrees of freedom, the first crawler track being disposable around the first sprocket set (Fig. 19b and 22) and the first idler set (Figs. 5e and 22);
	[Claim 2] the crawler further comprises a control system (control system 48) in communication with the powerpack (Fig. 19b; Col. 5, Lines 1 — 8) for controlling speed and steering of the crawler vehicle (Figs. 22 and 24):
	[Claim 3] the first crawler track further comprises one or more central blocks to which connecting pins (engagement elements 40) are fastened (Fig. 11);
	[Claim 4] the first chassis (second pivotable body element 14; Fig. 17) is fitted with a vertical guide idler set and a horizontal guide idler set that are operably connected to the first crawler track (Col. 3, Lns. 26 — 45; Fig. 17);
	[Claim 5] the first sprocket set and the first idler set a recontrollable to turn in as a same direction to cause the first crawler track to traverse in a serpentine manner (via steering; Figs. 19b and 22);
	[Claim 6] the first idler set is steerable about the first fulcrum (Col. 7, Lns. 64 — 67 through Col. 8, Lns. 1 - 8; Fig.22);
	[Claim 7] wherein the first sprocket set (Fig. 19b and 22) is steerable about the first fulcrum (Col. 7, Lns. 64 — 67 through Col. 8, Lns. 1 — 8);
	[Claim 8] the first sprocket set and the first idler set control steering of the crawler vehicle by turning in left and right directions about the first fulcrum (by steering; Figs. 19b and 22);
	[Claim 9] the first sprocket set and the first idler set control steering of the crawler vehicle by turning in varying steering angles (by steering; Figs. 196 and 22);
	[Claim 10] further comprising a first connecting member (left frame member of pivotable body element 20, Fig. 17) fastened to the first chassis (second pivotable body element 14; Fig.17) for attaching to a second connecting member (first frame member 72 one the right side, Fig. 19c); and
	[Claim 16] wherein at least one of the first sprocket set and the first idler set is above ground (when continuous belt element 18 is in between the ground and the sprockets and idlers, then the latter are above the ground; Figs. 19b, 20 and 22);
	[Claim 23] further comprising a hitch attached to at least one of a front and rear of the first chassis (the front of frame 72 and second pivot mechanism 22 can function as hitching points, Fig. 27a).

Regarding claims 27 and 28, Schempf discloses a steerable track for a crawler vehicle (10, Fig. 17), the steerable track comprising:
	[Claim 27] a plurality of slats (gripping elements 52) linked end to end to form a continuous track (continuous belt element 18), each slat being pivotally connected along a vertical axis to a first link at a first end to permit a first degree of movement on a horizontal plane (Fig. 22 shows the twist of elements 52 about a vertical axis, showing first degree of freedom in movement), and pivotally connected along a horizontal axis to a second link at a second end to permit a second degree of movement on a vertical plane (Fig. 22 shows a rear axle near rear engaging mechanism showing elements 52 moving horizontally {even vertically} across the chassis in a second degree of motion), wherein the first link provides a pivotal engagement along the horizontal axis to a first neighboring slat and the second link provides a pivotal engagement along the vertical axis to a second neighbouring slat (Fig.5e and 22); and
	[Claim 28] wherein each pivotal engagement is provided by connecting pins (engagement elements 40) disposed through the slats and the links (Col. 3, Lns. 26 — 45; Fig. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schempf, in view of European patent document EP 3 517 416 B1 to Jian et al. (hereinafter referred to as Jian). 

Regarding claim 11, Schempf discloses the crawler vehicle of claim 10, but does not further disclose:
	[Claim 11] a second chassis similar to the first chassis.
	However, Jiang discloses a crawler vehicle comprising two a first chassis (track 37, Fig. 6) and a second chassis (track 37, Fig. 6) mutually connected to one another. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a vehicle with two chassis, as disclosed by Jiang, to prevent the crawler vehicle from overturning. 

Regarding claim 12, Schempf, modified by Jian, discloses the crawler vehicle of claim 11. Schempf further discloses a control system (control system 48) in communication with the power pack (power system, Fig. 24) capable of controlling speed and steering of the crawler vehicle. 

Regarding claims 20 and 21, Schempf and Jian, disclose the crawler vehicle of claim 12, further wherein:
	[Claim 20] the control system (control system 48) steers the crawler vehicle by turning at least one of the first idler set and the first sprocket set in a left or right direction (Col. 7, Lns. 48 — 63; Claims 16 and 34); and
	[Claim 21] wherein the control system steers the crawler vehicle by turning at least one of the first idler set and the first sprocket set in an inward direction (Col. 7, Lns. 48 — 63; Claims 16 and 34). 

Regarding claim 24, Schempf, modified by Jain, discloses the crawler vehicle of claim 12. Schempf further discloses a hitch attached to at least one of a front and rear of at least one of the first connecting member (left frame member of pivotable body element 20, Fig. 17) and the second connecting member (first frame member 72 one the right side, Fig. 19c; the front of frame 72 and second pivot mechanism 22 can function as hitching points, Fig. 27a).

Allowable Subject Matter
Claims 13 — 15, 17 – 19, 22, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 13, Schempf discloses the crawler vehicle of claim 1, but does not further disclose:
	four wheel hub sets, a first two of the four wheel hub sets attaching a first two tires to the first sprocket set, and a second two of the four wheel hub sets attaching a second two tires to the first idler set. Claim 14 depends from claim 13, and therefore, is also allowable.

Regarding claim 15, Schempf discloses the crawler vehicle of claim 1, but does not disclose at least one of the first sprocket set and the first idler set rests on ground because there is a track around the sprocket sets and the idler sets. Regarding claim 17, Schempf discloses the crawler vehicle of claim 11, but does not further disclose the vehicle comprises:
	four wheel hub sets comprising a first wheel hub set, a second wheel hub set, a third wheel hub set, and a fourth wheel hub set, the first wheel hub set attaching a first tire to the first sprocket set, the second wheel hub set attaching a second tire to the second sprocket set, the third wheel hub set attaching a third tire to the first idler set, and the fourth wheel hub set attaching a fourth tire to the second idler set.  Claim 18 depends from claim 17, and therefore, is also allowable. 

Regarding claim 19, Schempf discloses the crawler vehicle of claim 12, but does not disclose the control system steers the crawler vehicle by applying at least one of differential speed and differential direction steering to the first crawler track and the second crawler track. 

Regarding claim 22, Schempf, modified by Jian, discloses the crawler vehicle of claim 12. They do not further teach the first connecting members is a male connecting member and the second connecting member is a female connecting member.

Regarding claim 25, Schempf discloses the crawler vehicle of claim 23, but does not teach the hitch is rotatable such that the hitch can be pressed on a ground to lift the crawler track to at least a height of a wheel. 

Regarding claim 26, Schempf discloses the crawler vehicle of claim 24, but does not teach the hitch is rotatable such that the hitch can be pressed on a ground to lift the crawler track to at least a height of a wheel.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. 
	Applicant argues Schempf does not disclose the amended claim language of independent claims 1 and 27 which states “for providing two degrees of freedom” and “to permit a first degree of movement on a horizontal plane… to permit a second degree of movement on a vertical plane”, respectively.  However, these limitations amount to only functional language further emphasizing the already claimed pivotal horizontal and vertical movement of the slats.  Actually, for a slat to pivot about a vertical axis it inherently has one degree of freedom.  For it to pivot about a horizontal axis is a second, inherent, degree of freedom.  Moving forward, backwards, up or down are each a degree of freedom.  Schempf describes pivoting about a vertical axis (See Figs. 8c and 22) and in other embodiments.  Therefore, Schempf discloses independent claims 1 and 27.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                       


/JACOB B MEYER/           Primary Examiner, Art Unit 3618